OPINION
                                         No. 04-10-00180-CV

                                    IN THE INTEREST OF M.P.

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-PA-00494
                        Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 21, 2010

AFFIRMED

           This is an accelerated appeal from the trial court’s order terminating the appellant’s

parental rights. We affirm.

                                     GROUNDS FOR TERMINATION

           On appeal, appellant’s appointed counsel states he “cannot say the trial court abused its

discretion by ruling [appellant’s] points of appeal are frivolous.” After a review of the record

from the new trial hearing, which provides a summary of the evidence admitted at the

termination trial, we conclude the appeal is frivolous.

           Appellant’s parental rights were terminated based upon the trial court’s findings that (1)

appellant failed to complete his court-ordered family service plan; (2) appellant failed to
                                                                                   04-10-00180-CV


regularly visit the child during the pendency of the case; (3) appellant was unable to provide the

child with a safe environment; and (4) termination was in the child’s best interest. On appeal,

appellant challenges the sufficiency of the evidence in support of only the first and second

grounds.

       At the new trial hearing, appellant’s counsel asserted appellant was unable to initially

complete some of the family plan provisions because he was on Methadone. However, once he

“got off Methadone he always tested clean, had stable housing, stable employment, regularly

paid child support and regularly visited his son.” The attorney appearing for the child conceded

appellant got off Methadone, but asserted appellant had “dirty drug tests” during that time.

Counsel also stated appellant had not completed a parenting course, an empowerment course, or

a drug assessment. Appellant only visited his child four times over a ten-month period. Counsel

for the State added that appellant, who lived with his mother, had been told his current living

situation with his mother, who herself is a convicted felon, as well as other people that might be

in the home, was not an appropriate environment and he needed to find an alternative place to

live. Appellant did not do so. Counsel noted that throughout the case appellant’s “story” about

where he worked changed and he never provided actual proof of where he worked. Although

appellant’s counsel characterized appellant as the “non-offending parent,” counsel for the State

pointed out appellant continued a relationship with the mother while she was using heroin and

while he used heroin with her.

       Based upon our review of the record from the new trial hearing, we conclude the

evidence is legally and factually sufficient to support at least one of the statutory grounds of

termination found by the trial court. Therefore, the trial court did not abuse its discretion in

finding appellant’s appeal frivolous.



                                               -2-
                                                                                     04-10-00180-CV


                                     ASSISTANCE OF COUNSEL

       On appeal, appellant’s counsel states: “Appellant’s trial counsel requested that Appellant

urge his ineffective assistance of counsel” claim; “[t]herefore, Appellant urges his trial counsel’s

ineffective assistance of counsel for the first time on appeal.” Appellate counsel provides no

argument in support of that claim and presents no allegations of the manner in which trial

counsel was ineffective. Therefore, we overrule this issue.

                                             CONCLUSION

       We conclude the trial court did not abuse its discretion in determining appellant’s appeal

was frivolous. Therefore, we affirm the trial court’s Order of Termination.




                                                  Sandee Bryan Marion, Justice




                                                -3-